Citation Nr: 9905985	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for Irvine-Gass Syndrome 
and traumatized iris with corneal endothelia dusting as 
secondary to intracapsular cataract extraction surgery, 
currently evaluated as noncompensably disabling, to include 
the issue of whether the prior 10 percent rating was properly 
reduced to a noncompensable evaluation based upon a finding 
of clear and unmistakable error in the September 1995 rating 
decision.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
July 1949.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which awarded 
compensation pursuant to 38 U.S.C.A. § 1151 for Irvine-Gass 
Syndrome and traumatized iris with corneal endothelia dusting 
as secondary to intracapsular cataract extraction surgery of 
the left eye, evaluated as 10 percent disabling.  

The case was previously before the Board in June 1997 when it 
was remanded for further evidentiary development.  By a 
rating action in April 1998 the RO proposed to reduce the 
rate of compensation for left eye disability from 10 percent 
to a noncompensable evaluation, on the basis of clear and 
unmistakable error in the September 1995 rating decision.  
The reduction in rating was accomplished by an RO decision in 
August 1998. 


REMAND

On review of the record following our prior remand the Board 
notes a conflict of medical findings regarding left eye 
visual acuity, as reflected in the most recent VA examination 
conducted in September 1997, and a private medical report 
dated in June 1998.  Inasmuch as the private medical record 
indicates a greater level of visual impairment, but does not 
meet the requirements for a rating examination under 
38 C.F.R. § 4.75, further medical evaluation is required to 
ensure a fully informed decision on the veteran's appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a 
thorough VA ophthalmologic examination to 
include a determination of the current 
visual acuity of each eye.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  To the extent possible the 
examiner should clearly describe the 
nature and extent of left eye disability 
which is attributable to Irvine-Gass 
Syndrome and traumatized iris with 
corneal endothelia dusting, as 
distinguished from any other condition 
found to be present.  Full supporting 
rationale should be provided for any 
opinion expressed.

2.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


